     Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 1 of 16 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(e), 14(d) AND 20(a) OF
CSS INDUSTRIES, INC., REBECCA C.                           :   THE SECURITIES EXCHANGE ACT
MATTHIAS, PHILIP R. BROENNIMAN,                            :   OF 1934
STEPHEN P. CRANE, ELAM M.                                  :
HITCHNER, III, MELISSA LUDWIG,                             :   JURY TRIAL DEMANDED
HARRY J. MULLANY, III, CHRISTOPHER                         :
J. MUNYAN, WILLIAM RULON-MILLER,                           :
and DAVID SILVER,                                          :
                                                           :
                  Defendants.                              :
--------------------------------------------------------   :

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against CSS Industries, Inc. (“CSS or the

“Company”) and the members of CSS’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of CSS by affiliates of IG Design Group plc (“Design

Group”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on January 31, 2020 with the United States Securities and
  Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 2 of 16 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation

Statement recommends that Company stockholders tender their shares in support of a proposed

transaction whereby TOM MERGER SUB INC. (“Merger Sub”), a wholly-owned subsidiary of

Design Group, will merge with and into CSS, with CSS continuing as the surviving corporation

(the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of

merger the companies entered into, dated January 20, 2020 (the “Merger Agreement”), each CSS

common share issued and outstanding will be converted into the right to receive $9.40 per share

in cash (the “Merger Consideration”). In accordance with the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to acquire all of CSS’s outstanding common

stock, which will expire on February 28, 2020.

       3.      Defendants have now asked CSS’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and

information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act.        Specifically, the Solicitation Statement contains materially

incomplete and misleading information concerning, among other things, (i) CSS’s financial

projections relied upon by the Company’s financial advisor, Guggenheim Securities, LLC

(“Guggenheim”), in its financial analyses; and (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by Guggenheim. The failure to

adequately disclose such material information constitutes a violation of Sections 14(e), 14(d),

and 20(a) of the Exchange Act as CSS stockholders need such information in order to tender

their shares in support of the Proposed Transaction.




                                                 2
  Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 3 of 16 PageID #: 3



        4.      It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to CSS’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by

this Court permissible under traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Defendant CSS is incorporated in this

District.

                                             PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of CSS common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Rebecca C. Matthias has served as a member of the Board

since 2003 and Chair of the Board since 2015.


                                                  3
  Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 4 of 16 PageID #: 4



        11.     Individual Defendant Philip R. Broenniman has served as a member of the Board

since 2019.

        12.     Individual Defendant Stephen P. Crane has served as a member of the Board since

2018.

        13.     Individual Defendant Elam M. Hitchner III has served as a member of the Board

and since 2013.

        14.     Individual Defendant Melissa Ludwig has been a member of the Board since

2019.

        15.     Individual Defendant Harry J. Mullany III has served as a member of the Board

since 2017.

        16.     Individual Defendant Christopher J. Munyan has served as member of the Board

since 2006 and has been the Company’s President and Chief Executive Officer since 2006.

        17.     Individual Defendant William Rulon-Miller has served as a member of the Board

since 2016.

        18.     Individual Defendant David Silver has served as a member of the Board since

2019.

        19.     Defendant CSS is incorporated in Delaware and maintains its principal offices at

450 Plymouth Road, Suite 300, Plymouth Meeting, PA 19462. The Company’s common stock

trades on the New York Stock Exchange under the symbol “CSS.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 5 of 16 PageID #: 5



                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.    CSS, a consumer products company, designs, manufactures, procures, distributes,

and sells seasonal, gift, and craft products principally to mass market retailers in the United

States and Canada. Its craft and gift consumer products include craft ribbons and bows, trims,

buttons, sewing patterns, knitting needles, needle arts, kids’ crafts, infant products, journals, gift

card holders, all occasion boxed greeting cards, memory books, scrapbooks, stationery, stickers,

and other gift and craft items, as well as floral accessories, including pot covers, foil, waxed

tissue, shred, aisle runners, corsage bags, and other paper and film products. The Company’s

seasonal consumer products comprise Christmas products, such as packaging ribbon and bows,

boxed greeting cards, gift wraps, gift bags, gift boxes, gift tags, gift card holders, tissue papers,

and decorations; Valentine products consisting of classroom exchange Valentine cards and other

related Valentine products; Easter products, including Easter egg dyes and related Easter

seasonal products; and back-to-school products, such as teachers’ aids and other learning

oriented products. CSS offers its products principally under the Simplicity, McCall’s, Vogue

Patterns, Paper Magic, Berwick, Offray, Butterick, Kwik Sew, Markings, Stepping Stones,

Tapestry, Seastone, Dudley’s, Eureka, Stickerfitti, Favorite Findings, La Mode, Wrights, Boye,

Dimensions, fitlosophy, X&O Paper Goods, and Perler brand names. The Company sells its

products to mass market retailers, discount department stores, specialty chains, warehouse clubs,

drug and food chains, dollar stores, office supply stores, and retail teachers’ stores, as well as to

independent card, gift, and floral shops through account sales managers, sales representatives,

product specialists, and a network of independent manufacturers’ representatives. The Company

was founded in 1923 and is headquartered in Plymouth Meeting, Pennsylvania.

        23.    On January 20, 2020, the Company announced the Proposed Transaction:


                                                  5
Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 6 of 16 PageID #: 6



         PLYMOUTH MEETING, Pa.--(BUSINESS WIRE)--CSS
         Industries, Inc. (NYSE: CSS), a leading consumer products
         company serving the craft, gift and seasonal markets, today
         announces that it has entered into a merger agreement under which
         IG Design Group plc (“Design Group”), through a subsidiary, will
         acquire CSS for $9.40 per share in an all cash transaction valued at
         approximately $88 million. CSS’ Board of Directors, based on the
         recommendation of a special committee of independent directors
         formed by the Board to evaluate the transaction and potential
         alternatives, has unanimously approved the transaction, as has the
         Board of Directors of Design Group. Upon completion of the
         transaction, CSS will become part of Design Group’s Design
         Group Americas business.

         Under the terms of the merger agreement, a subsidiary of Design
         Group will commence a cash tender offer to purchase all of the
         outstanding shares of CSS common stock for $9.40 per share. The
         closing of the tender offer is subject to customary closing
         conditions, including the tender of at least fifty-one percent (51%)
         of the outstanding shares of CSS common stock. The merger
         agreement contemplates that Design Group, through its subsidiary,
         will acquire any shares of CSS that are not tendered into the offer
         through a second-step merger, which will be completed as soon as
         practicable following the closing of the tender offer. It is expected
         that the transaction will close during CSS’ current fiscal quarter
         ending March 31, 2020, subject to customary closing conditions.

         “We are delighted to announce this transaction with Design
         Group,” said Rebecca Matthias, Chair of CSS’ Board of Directors.
         “Our Board has continuously focused on evaluating opportunities
         to enhance stockholder value, and following a strategic review that
         included a thoughtful internal process and expert external advice,
         we concluded that this transaction with Design Group delivers a
         compelling price, with value certainty, to our stockholders, while
         at the same time offering our business an exciting path forward
         with a company that shares our focus on providing product design,
         innovation and value to our customers and consumers.”




                                          6
     Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 7 of 16 PageID #: 7



               Paul Fineman, Design Group’s Chief Executive Officer, said: “As
               well as doubling the scale of our US business, the combination of
               CSS and Design Group further strengthens our position as the
               global leader in consumer gift packaging and establishes us as a
               major supplier to the creative craft market. The acquisition
               significantly enhances the portfolio of products, brands and
               services that we offer to our global customer base of ‘winning’
               retailers, as well as providing access to many new channels and
               markets. Through leveraging CSS’ quality customer base,
               manufacturing capability and recognized brand portfolio, together
               with the strength of our existing business in the US, this
               transaction delivers substantial opportunities for synergies across
               the Group and further accelerates the Group’s positive momentum.
               We are delighted to have once again identified a compelling
               opportunity that meets our clear criteria, whilst maintaining
               prudent levels of average leverage. This acquisition is not only
               earnings enhancing, it also provides us with tremendous prospects
               to create further value for our shareholders.”

               “We have known Paul and his team for many years, and we
               believe that there is a strong cultural fit between the two
               organizations,” commented Christopher J. Munyan, CSS’
               President and Chief Executive Officer. “CSS’ vision, values and
               culture are closely aligned with those of Design Group, including
               their focus on expanding into complementary categories and
               growth through acquisition.”

               Guggenheim Securities, LLC is acting as financial advisor to CSS;
               Morgan, Lewis and Bockius LLP is serving as CSS’ legal advisor;
               and Pepper Hamilton LLP is serving as special counsel to the
               special committee of the CSS Board. Canaccord Genuity Limited
               is acting as financial advisor to Design Group and Seyfarth Shaw
               is serving as Design Group’s US legal advisor.

                                               ***

        24.    It is therefore imperative that CSS’s stockholders are provided with the material

information that has been omitted from the Solicitation Statement, so that they can meaningfully

assess whether or not the Proposed Transaction is in their best interests.

B.      The Materially Incomplete and Misleading Solicitation Statement

        25.    On January 31, 2020, CSS filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the


                                                 7
  Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 8 of 16 PageID #: 8



Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

       26.     The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Guggenheim, the disclosure of

which is material because it provides stockholders with a basis to project the future financial

performance of the target company, and allows stockholders to better understand the analyses

performed by the financial advisor in support of its fairness opinion of the transaction.

Omissions and/or Material Misrepresentations Concerning CSS Financial Projections

       27.     The Solicitation Statement fails to provide material information concerning

financial projections prepared by CSS management and relied upon by Guggenheim in its

analyses. The Solicitation Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the

“Projections”) and provided them to the Board and the financial advisor with forming a view

about the stand-alone valuation of the Company. Accordingly, the Solicitation Statement should

have, but fails to provide, certain information in the projections that CSS management provided

to the Board and the financial advisor. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with

their own estimates of discount rates or [] market multiples. What they cannot hope to do is




                                                 8
  Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 9 of 16 PageID #: 9



replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).

       28.    For the Projections prepared by Company management for CSS for fiscal years

2020 through 2024, the Solicitation Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metrics Adjusted EBITDA and Adjusted EBIT but

fails to disclose: (i) the line items used to calculate the non-GAAP measures, or (ii) a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G.

       29.    When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       30.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or




                                               9
    Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 10 of 16 PageID #: 10



                  other non-discretionary expenditures that are not deducted from the
                  measure. 1

        31.       Thus, to cure the Solicitation Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Solicitation

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Guggenheim’s Financial Analyses

        32.       With respect to Guggenheim’s Illustrative Discounted Cash Flow Analysis, the

Solicitation Statement fails to disclose: (i) the basis for applying the range of discount rates from

14.50% to 16.85%; (ii) the basis for applying a reference range of perpetual growth rates of

0.00% to 1.00%; (iii) the seasonal adjustment on the Projections to calculate quarterly after-tax

unlevered free cash flow; and (iv) the Company’s terminal year normalized after-tax unlevered

free cash flow.

        33.       With respect to Guggenheim’s Company Selected Publicly Traded Companies

Analysis, the Solicitation Statement fails to disclose the basis for choosing the reference ranges

of (i) trading enterprise value / forward adjusted EBITDA multiple range of 4.1x-6.9x based on

2020E; and (ii) trading enterprise value / forward adjusted EBIT multiple range of 10.6x-16.4x

based on 2020E.

        34.       With respect to Guggenheim’s Company Selected Precedent Merger and

Acquisition Transactions Analysis, the Solicitation Statement fails to disclose the basis for




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.



                                                  10
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 11 of 16 PageID #: 11



choosing the reference ranges of transaction enterprise value / LTM adjusted EBIT multiple

range of 10.0x-15.0x based on 2020E.

          35.   In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

tender her shares, and she is thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          38.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary




                                                 11
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 12 of 16 PageID #: 12



in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

       39.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisor’s valuation analyses

and resultant fairness opinion.

       40.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in

violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

       41.     The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek appraisal. In addition, a reasonable investor would view the

information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.

       42.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the




                                               12
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 13 of 16 PageID #: 13



Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          43.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          44.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          45.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          46.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          47.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.

          48.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.



                                                 13
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 14 of 16 PageID #: 14



          49.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   The Individual Defendants acted as controlling persons of CSS within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of CSS, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of CSS, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          52.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          53.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of CSS, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act



                                                 14
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 15 of 16 PageID #: 15



violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Solicitation Statement.

       54.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:




                                                 15
 Case 1:20-cv-00171-RGA Document 1 Filed 02/03/20 Page 16 of 16 PageID #: 16



          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: February 3, 2020                             RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
OF COUNSEL:                                        Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                                 Wilmington, DE 19801
Gloria Kui Melwani                                 Telephone: (302) 295-5310
270 Madison Avenue                                 Facsimile: (302) 654-7530
New York, NY 10016                                 Email: bdl@rl-legal.com
Telephone: (212) 545-4600                          Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                            Attorneys for Plaintiff




                                                   16
